705 N.W.2d 686 (2005)
474 Mich. 917-18
People
v.
Wright.
No. 128424.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128424, COA: 259880.
On order of the Court, the application for leave to appeal the February 28, 2005 order of the Court of Appeals is considered. We direct the Oakland County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. In addition, we invite the Attorney General to respond on behalf of the Michigan Department of Corrections.
The application for leave to appeal remains pending.